205.2. Filing Legal Papers with the Prothonotary

      No pleading or other legal paper that complies with the Pennsylvania Rules of

Civil Procedure shall be refused for filing by the prothonotary based on a requirement of

a local rule of civil procedure or judicial administration, including local Rules 205.2(a)

and 205.2(b).

                Note: Rule 239.1(a) authorizes each court of common pleas to
                impose requirements governing the physical characteristics of
                pleadings and other legal papers. Rule 239.1(a) requires each court
                which has imposed requirements to promulgate a local rule,
                numbered Local Rule 205.2(a), listing the requirements.
                       Similarly, Rule 239.1(b) also authorizes each court to require
                pleadings and other legal papers to be accompanied by a cover
                sheet. Rule 239.1(b) requires each court which has imposed the
                requirement to promulgate a local rule, numbered Local Rule
                205.2(b), stating the requirement and setting forth the form of the
                cover sheet.
                       [Any local rule which has been promulgated must be
                published on the Pennsylvania Judiciary’s Web Application
                Portal (http://ujsportal.pacourts.us).]



Rule 205.5. Cover Sheet

      (a)(1) This rule shall apply to all actions governed by the rules of civil procedure

except the following:

                (i)     actions pursuant to the Protection from Abuse Act, Rules 1901 [et

      seq] et seq.

                (ii)    actions for support, Rules 1910.1 [et seq] et seq.

                (iii)   actions for custody, partial custody and visitation of minor children,

      Rules 1915.1 [et seq] et seq.

                (iv)    actions for divorce or annulment of marriage, Rules 1920.1 [et seq]

      et seq.


                                               1
              (v)    actions in domestic relations generally, including paternity actions,

       Rules 1930.1 [et seq] et seq.

              (vi)   voluntary mediation in custody actions, Rules 1940.1 [et seq] et

       seq.

       (2)    At the commencement of any action, the party initiating the action shall

complete the cover sheet set forth in subdivision (e) and file it with the prothonotary.

              Note: When a defendant in an action before a magisterial district
              court appeals the decision to the court of common pleas, the
              plaintiff in the action before the magisterial district court shall
              complete the cover sheet when filing the complaint with the
              prothonotary.
       (b)    The prothonotary shall not accept a filing commencing an action without a

completed cover sheet.

       (c)    The prothonotary shall assist a party appearing pro se in the completion of

the form.

       (d)    A judicial district which has implemented an electronic filing system

pursuant to Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9

shall be exempt from the provisions of this rule.

              Note: Pa.R.C.P. No. 205.4 provides for electronic filing and service
              of legal papers. Rule 205.4(h) permits a judicial district which has
              implemented an electronic filing system to be exempt from the
              requirements of this rule provided that the information to be
              gathered by the cover sheet can be captured and transmitted to the
              Administrative Office of Pennsylvania Courts by the electronic filing
              system.

                   Pa.R.C.P. No. 239.9 provides for the promulgation of a local
            rule, numbered Local Rule 205.4, governing procedures for
            electronic filing specific to a judicial district.
      (e)   The Court Administrator of Pennsylvania, in conjunction with the Civil
Procedural Rules Committee, shall design and publish the cover sheet. The latest


                                             2
version of the form shall be published on the website of the Administrative Office of
Pennsylvania Courts at www.pacourts.us.

              Note: Cover sheets developed by a judicial district may be used in
              addition to the cover sheet required by this rule. See Rule 239.1,
              which requires a court that uses local cover sheets to promulgate a
              local rule, numbered Local Rule 205.2(b), setting forth the form of
              cover sheet[, and Rule 239.8 for the requirements for adopting
              Local Rule 205.2(b)].


206.1. Petition. Definition. Content. Form

       (a)    As used in this chapter, ‘‘petition’’ means

              (1)    an application to strike and/or open a default judgment or a

       judgment of non pros, and

              (2)    any other application which is designated by local rule, numbered

       Local Rule 206.1(a), to be governed by Rule 206.1 [et seq] et seq.

              Note: A petition for relief from a judgment by confession is
              governed by Rule 2959.

                     Motions are governed by Rule 208.1 [et seq] et seq.

                      Rule 206.1(a)(2) authorizes each court of common pleas to
              designate applications which are to proceed in the manner of a
              petition under Rule 206.1 [et seq] et seq. Rule 239.2(a) requires
              each court which has made that designation to promulgate a local
              rule, numbered Local Rule 206.1(a), listing the applications to be
              determined pursuant to Rule 206.1 [et seq] et seq. [Any local rule
              which has been promulgated must be published on the
              Pennsylvania       Judiciary’s      Web     Application     Portal
              (http://ujsportal.pacourts.us).]
       (b)    A petition shall specify the relief sought and state the material facts which

constitute the grounds therefor. All grounds for relief, whether to strike or open a default

judgment, shall be asserted in a single petition.




                                             3
      (c)    A petition shall be divided into paragraphs numbered consecutively. Each

paragraph shall contain as far as practicable only one material allegation.

             Note: Petitions are subject to Rule 440 governing service of legal
             papers other than original process, Rule 1023.1 governing the
             signing of documents, and Rule 1025 governing the endorsement
             of legal papers. Any requirements of a court relating to the format of
             a petition and cover sheet must be set forth in local rules numbered
             Local Rule 205.2(a) and Local Rule 205.2(b).


Rule 206.4. Rule to Show Cause. Alternative Procedures. Exception

      (a)(1) Except as provided by subparagraph (2), a petition shall proceed upon a

rule to show cause, the issuance of which shall be discretionary with the court as

provided by Rule 206.5 unless the court by local rule adopts the procedure of Rule

206.6 providing for issuance as of course.

             Note: See Rule 440 requiring service of the petition upon every
             other party to the action.
      (2)    A judgment shall be stricken without the issuance of a rule to show cause

when there is a defect on the face of the record that constitutes a ground for striking a

default judgment.

      (b)    The procedure following issuance of the rule to show cause shall be in

accordance with Rule 206.7.

             Note: Subdivisions (b) through (e) of Rule 239.2 require every
             court to promulgate Local Rule 206.4(c) describing the court’s
             procedures for the issuance of a rule to show cause. [Local Rule
             206.4(c) shall be published on the Pennsylvania Judiciary’s
             Web Application Portal (http://ujsportal.pacourts.us).]




                                             4
Rule 208.2. Motion. Form. Content

       (a)    A motion shall

              (1)    contain a caption setting forth the name of the court, the number of

       the action, the name of the motion, and the name of the moving party,

              (2)    be divided into paragraphs numbered consecutively,

              (3)    set forth material facts constituting grounds for the relief sought,

       specify the relief sought and include a proposed order,

              (4)    include a certificate of service which sets forth the manner of

       service including the name of an attorney of record for each party that is

       represented by counsel, the party whom the attorney represents, a ‘‘pro se’’

       designation for each party that is unrepresented, and the address at which

       service was made, and

              (5)    be signed and endorsed.

              Note: Motions are subject to Rule 440 governing service of legal
              papers other than original process, Rule 1023.1 governing the
              signing of documents, and Rule 1025 governing the endorsement
              of legal papers. Any requirements of a court relating to the format of
              a motion and cover sheet must be set forth in local rules numbered
              Local Rule 205.2(a) and Local Rule 205.2(b).
       (b)    A motion need not be verified unless verification is required by general

rule governing the particular motion or by order of court.

              Note: Rule 239.3(a) authorizes a court to require that a motion
              include a brief statement of the applicable authority. Rule 239.3(a)
              requires each court which has imposed this requirement to
              promulgate a local rule, numbered Local Rule 208.2(c), stating the
              requirement.

                      Rule 239.3(b) also authorizes each court to provide a
              certification requirement for a motion as uncontested. Rule 239.3(b)
              requires each court which has imposed this requirement to


                                             5
             promulgate a local rule, numbered Local Rule 208.2(d), stating the
             requirement.

                     Similarly, Rule 239.3(c) authorizes each court of common
             pleas to require the moving party in any motion relating to discovery
             to certify that counsel has conferred or attempted to confer with all
             interested parties in order to resolve the matter without court action.
             Rule 239.3(c) requires each court which has imposed this
             requirement to promulgate a local rule, numbered Local Rule
             208.2(e), stating the requirement.

                    [Any local rule which has been promulgated must be
             published on the Pennsylvania Judiciary’s Web Application
             Portal (http://ujsportal.pacourts.us).]



Rule 208.3. Alternative Procedures

      (a) Except as otherwise provided by subdivision (b), the court shall initially

consider a motion without written responses or briefs. For a motion governed by this

subdivision, the court may not enter an order that grants relief to the moving party

unless the motion is presented as uncontested or the other parties to the proceeding

are given an opportunity for an argument.

             Note: Rule 208.3(a) does not prevent a court from denying the
             moving party’s request for relief without the opportunity for an
             argument where the motion is procedurally defective, is untimely
             filed or fails to set forth adequate grounds for relief.

                    Parties may choose to submit responses and briefs at the
             time of the presentation, provided that copies have been served on
             every other party. However, parties are not required to do so.

               Rule 239.3(d) requires every court to promulgate Local Rule
             208.3(a) describing the local court procedure governing motions
             under this rule. [Local Rule 208.3(a) shall be published on the
             Pennsylvania       Judiciary’s    Web      Application    Portal
             (http://ujsportal.pacourts.us).]




                                            6
        (b)   A court, by local rule, numbered Local Rule 208.3(b), may impose

requirements with respect to motions listed in the rule for the filing of a response, a brief

or both. Where a response is required, any party opposing a motion governed by Local

Rule 208.3(b) shall file the response within twenty days after service of the motion,

unless the time for filing the response is modified by court order or enlarged by local

rule.

              Note: Motions are governed by the procedure in subdivision (a)
              unless the court by local rule designates particular types of motions
              to be governed by the procedure in subdivision (b).

                    The twenty-day response period may be extended or
              reduced by special order of court. A local rule may only extend the
              time period.

                     A response shall be filed by any party opposing a motion
              governed by subdivision (b) even if there are no contested issues of
              fact because the response is the opposing party’s method of
              indicating its opposition.

                    Rule 208.3(b) authorizes each court of common pleas to
              impose requirements of responses and briefs with respect to
              designated motions. Rule 239.3(e) requires each court which has
              imposed such requirements to promulgate a local rule, numbered
              Local Rule 208.3(b), listing the motions and the requirements.

                     Rule 239.3(e) also provides that Local Rule 208.3(b) must
              describe the local court procedure governing motions under
              subdivision (b) and may allow the court to treat the motion as
              uncontested if a response is not filed.

                      [Any local rule promulgated must be published on the
              Pennsylvania       Judiciary’s   Web    Application    Portal
              (http://ujsportal.pacourts.us).]




                                             7
Rule 210.    Form of Briefs

      Briefs shall be typewritten, printed, or otherwise duplicated, and endorsed with

the name of the case, the court and number and the name, address and telephone

number of the attorney or the party if not represented by an attorney.

             Note:     Rule 239.4 authorizes each court of common pleas to
             impose additional requirements governing the form and content of a
             brief. Rule 239.4 requires each court which has imposed such
             requirements to promulgate a local rule, numbered Local Rule 210,
             listing the requirements. [Any local rule which has been
             promulgated must be published on the Pennsylvania
             Judiciary’s           Web             Application          Portal
             (http://ujsportal.pacourts.us).]



Rule 239. Local Rules.

      The requirements for the promulgation and amendment of local rules of

civil procedure are set forth in Pennsylvania Rule of Judicial Administration

103(d).

             Note: Effective August 1, 2016, Pennsylvania Rule of Judicial
             Administration 103 was amended to consolidate and include
             all local rulemaking requirements.         Accordingly, the
             requirements under Rule 239 for the promulgation and
             amendment of local rules of civil procedure were rescinded
             and replaced. All local rules previously promulgated in
             accordance with the requirements of this rule prior to
             rescission remain effective upon compilation and publication
             pursuant to Pa.R.J.A. No. 103(d)(7).
      [(a)   For the purpose of this rule, the term ‘‘local rule’’ shall include every

rule, regulation, directive, policy, custom, usage, form or order of general

application, however labeled or promulgated, which is adopted and enforced by a

court of common pleas to govern civil practice and procedure.




                                            8
               Note: The caption or other words used as a label or
               designation shall not determine whether something is or
               establishes a local rule; if the definition in subdivision (a) of
               this rule is satisfied the matter is a local rule regardless of
               what it may be called. The provisions of this rule are also
               intended to apply to any amendments to a ‘‘local rule.’’
      (b)(1) Local rules shall not be inconsistent with any general rule of the

Supreme Court or any Act of Assembly.

               Note: The policy of the Supreme Court as declared in the
               Order promulgating this rule is ‘‘to implement the unified
               judicial system under the Constitution of 1968, to facilitate the
               statewide practice of law under this Court’s general rules, and
               to promote the further policy that a general rule of civil
               procedure normally preempts the subject covered.’’ In
               accordance with the Court’s policy, it is intended that local
               rules should not repeat general rules or statutory provisions
               verbatim or substantially verbatim nor should local rules make
               it difficult for attorneys to practice law in several counties.
      (2)      Except as otherwise provided by Rule 239.8, local rules which

implement general rules shall be given numbers that are keyed to the numbers of

the general rules to which the local rules correspond.

      (c)      Except as otherwise provided by Rule 239.8, to be effective and

enforceable:

               (1)   A local rule shall be in writing.

               (2)   One certified copy of the local rule shall be filed by the court

      promulgating the rule with the Administrative Office of Pennsylvania

      Courts.

               (3)   Two certified copies of the local rule and a computer diskette

      containing the text of the local rule shall be distributed by the court

      promulgating the rule to the Legislative Reference Bureau for publication in

      the Pennsylvania Bulletin.


                                            9
             Note: The diskette must (1) be formatted in one of the
             following formats: MS-DOS, ASCII, Microsoft Word, or
             WordPerfect, (2) contain the local rule text as reflected in the
             ‘‘hard copy’’ version of the rule, and (3) be labeled with court’s
             name and address and computer file name. See 1 Pa. Code §
             13.11(b).
             (4)    One certified copy of the local rule shall be filed by the court

      promulgating the rule with the Civil Procedural Rules Committee, unless

      the rule relates to domestic relations matters, in which case it shall be filed

      with the Domestic Relations Procedural Rules Committee.

             (5)    The local rule shall be kept continuously available for public

      inspection and copying in the office of the prothonotary or clerk of court.

      Upon request and payment of reasonable costs of reproduction and

      mailing, the prothonotary or clerk shall furnish to any person a copy of any

      local rule.

             Note: It is contemplated under subdivision (c)(5) that a
             separate consolidated set of local rules shall be maintained in
             the prothonotary’s or clerk’s office.
      The Administrative Office of the Pennsylvania Courts maintains a webpage

      containing the texts of local rules. That webpage is located at:

      http://www.pacourts.us/T/SpecialCourts/LocalRules.htm

             (6)    A local rule promulgated before the effective date of this rule

      shall be filed on or before that effective date with the prothonotary or clerk

      of court and shall be kept by the prothonotary or clerk for inspection,

      copying, and furnishing as provided in subdivision (c)(5).

      (d)    Except as otherwise provided by Rule 239.8, a local rule shall

become effective not less than thirty days after the date of publication of the rule

in the Pennsylvania Bulletin.


                                         10
             Note: Although under subdivision (d) a local rule shall not be
             effective until at least thirty days after the date of publication
             in the Pennsylvania Bulletin, when a situation arises that
             requires immediate action, the local court may act by specific
             orders governing particular cases in the interim before an
             applicable local rule becomes effective.
      (e)    The Civil Procedural Rules Committee may at any time recommend

that the Supreme Court suspend, vacate, or require amendment of a local rule

and may suspend that local rule pending action by the Court on that

recommendation.

      (f)    No civil action or proceeding shall be dismissed for failure to comply

with a local rule.

             Note: See Rule of Judicial Administration 1952 governing the
             duties and authorities of the trial court in emergency actions.
             Rule 1952(B)(5) suspends the provisions of this rule during an
             emergency.]


Rule 239.8. Local Rules. Promulgation. Publication. Effective Date.

      The requirements for the promulgation and amendment of local rules of

civil procedure are set forth in Pennsylvania Rule of Judicial Administration

103(d).

             Note: Effective August 1, 2016, Pennsylvania Rule of Judicial
             Administration 103 was amended to consolidate and include
             all local rulemaking requirements.         Accordingly, the
             requirements under Rule 239.8 for the promulgation and
             amendment of local rules of civil procedure were rescinded
             and replaced. All local rules previously promulgated in
             accordance with the requirements of this rule prior to
             rescission remain effective upon compilation and publication
             pursuant to Pa.R.J.A. No. 103(d)(7).




                                         11
      [(a)   Local rules required by Rules 239.2, 239.3, 239.5, 239.6 and 239.7

shall be promulgated not later than nine months following the date of the Order of

the Supreme Court promulgating this rule.

             Note: The date of the Order promulgating Rule 239.8 was
             October 24, 2003.

                     Local requirements under Rules 239.1 through 239.7 are
             not effective and enforceable unless local rules are published
             on the Pennsylvania Judiciary’s Web Application Portal
             (http://ujsportal.pacourts.us). See subdivision (c) of this rule.
      (b)    The court promulgating a local rule or an amendment to a local rule

pursuant to Rules 239.1 through 239.7 shall transmit a copy to the Civil

Procedural Rules Committee which shall then forward a copy to the

Administrative Office of Pennsylvania Courts (AOPC) for publication on the

Pennsylvania Judiciary’s Web Application Portal.

             Note: The preferable method of transmission to the Civil
             Procedural Rules Committee is by attachment to e-mail
             addressed to civil.rules@pacourts.us.

                   The Committee may, of necessity arising from judicial
             automation, direct the court promulgating a local rule or
             amendment to transmit it to the AOPC or take other action to
             effect publication on the Pennsylvania Judiciary’s Web
             Application Portal (http://ujsportal.pacourts.us).
      (c)    To be effective and enforceable, a local rule or an amendment to a

local rule promulgated pursuant to Rules 239.1 through 239.7 shall be

             (1)    numbered in accordance with the requirements of those rules,

             (2)    published on the Pennsylvania Judiciary’s Web Application

      Portal, and




                                         12
              Note: The Pennsylvania Judiciary maintains a web page at
              http://ujsportal.pacourts.us/containing the texts of local rules
              promulgated pursuant to Rules 239.1 through 239.7.

              (3)    kept continuously available for public inspection and copying
       in the office of the prothonotary or clerk of the court promulgating the rule
       or amendment. Upon request and payment of reasonable costs of
       reproduction and mailing, the prothonotary or clerk shall furnish to any
       person a copy of any local rule.

              Note: It is contemplated under subdivision (c)(3) that a
              separate consolidated set of local rules shall be maintained in
              the prothonotary or clerk’s office. The set of local rules may be
              in book or electronic form.
       (d)    A local rule or amendment promulgated pursuant to Rules 239.1

through 239.7 shall become effective upon publication on the Pennsylvania

Judiciary’s Web Application Portal.

              Note: See Rule of Judicial Administration 1952 governing the
              duties and authorities of the trial court in emergency actions.
              Rule 1952(B)(5) suspends local rule-making procedures during
              an emergency.]



Rule 239.9. Electronic Filing. Local Rule 205.4

       (a)    If a court permits or requires the electronic filing of legal papers with the

prothonotary, the court must promulgate a local rule designated Local Rule 205.4 which

sets forth in detail the practice and procedure to file a legal paper electronically and

includes the matters set forth in this rule.

       (b)    Local Rule 205.4 shall include the following subdivisions as required by

Pa.R.C.P. No. 205.4:

              (1)     subdivision (a)(1) stating whether the electronic filing system is

       permissive or mandatory and specifying the actions and proceedings and the

       legal papers subject to the rule,


                                               13
              (2)    subdivision (b)(1) setting forth one or more formats in which legal

       papers shall be submitted to the prothonotary for filing. The formats shall include

       portable document format (pdf) and such other electronic format, if any, that the

       court may designate,

              (3)    subdivision (c)(2) providing a method of access to the electronic

       filing website for persons who are not attorneys,

              (4)    subdivision (d)(1) listing the credit and debit cards approved by the

       court or the prothonotary, and stating whether the filing fee may be paid by

       depositing, in advance, sufficient funds with the prothonotary,

              (5)    subdivision (d)(3) providing the manner of payment when the court

       has designated a third party to operate the electronic filing system, and

              (6)    subdivision (f) providing the practice and procedure to govern the

       matters provided for in Rule 205.4(f).

       (c)    Local Rule 205.4 may contain such additional subdivisions as the court

deems necessary to provide a full and complete description of the electronic filing

system.

       [d)    Local Rule 205.4 shall be promulgated in accordance with the

provisions of Rule 239.8(b) through (d).]


Rule 1028.    Preliminary Objections

       (a)    Preliminary objections may be filed by any party to any pleading and are

limited to the following grounds:

              (1)    lack of jurisdiction over the subject matter of the action or the

       person of the defendant, improper venue or improper form or service of a writ of

       summons or a complaint;



                                            14
             Note: Of the three grounds available to challenge venue, only
             improper venue may be raised by preliminary objection as provided
             by Rule 1006(e). [Forum non conveniens] Forum non
             conveniens and inability to hold a fair and impartial trial are raised
             by petition as provided by Rule 1006(d)(1) and (2).

                   See Rule of Appellate Procedure 311(b) for interlocutory
             appeals as of right from orders sustaining jurisdiction and venue.
             (2)    failure of a pleading to conform to law or rule of court or inclusion of

      scandalous or impertinent matter;

             (3)    insufficient specificity in a pleading;

             (4)    legal insufficiency of a pleading (demurrer);

             Note: The defense of the bar of a statute of frauds or statute of
             limitations can be asserted only in a responsive pleading as new
             matter under Rule 1030.
             (5)    lack of capacity to sue, nonjoinder of a necessary party or

      misjoinder of a cause of action;

             (6)    pendency of a prior action or agreement for alternative dispute

      resolution;

             Note: An agreement to arbitrate may be asserted by preliminary
             objection or by petition to compel arbitration pursuant to the
             Uniform Arbitration Act, 42 Pa.C.S. § 7304, or the common law, 42
             Pa.C.S. § 7342(a).
             (7)    failure to exercise or exhaust a statutory remedy[,]; and

             (8)    full, complete and adequate non-statutory remedy at law.

      (b)    All preliminary objections shall be raised at one time. They shall state

specifically the grounds relied upon and may be inconsistent. Two or more preliminary

objections may be raised in one pleading.

      (c)(1) A party may file an amended pleading as of course within twenty days

after service of a copy of preliminary objections. If a party has filed an amended


                                            15
pleading as of course, the preliminary objections to the original pleading shall be

deemed moot.

       (2)    The court shall determine promptly all preliminary objections. If an issue of

fact is raised, the court shall consider evidence by depositions or otherwise.

              Note: Preliminary objections raising an issue under subdivision
              (a)(1), (5), (6), (7) or (8) cannot be determined from facts of record.
              In such a case, the preliminary objections must be endorsed with a
              notice to plead or no response will be required under Rule 1029(d).

                     However, preliminary objections raising an issue under
              subdivision (a)(2), (3) or (4) may be determined from facts of record
              so that further evidence is not required.

                      Rule 239.5 requires every court to promulgate Local Rule
              1028(c) describing the local court procedure governing preliminary
              objections. [Local Rule 1028(c) shall be published on the
              Pennsylvania       Judiciary’s     Web      Application     Portal
              (http://ujsportal.pacourts.us).]
       (d)    If the preliminary objections are overruled, the objecting party shall have

the right to plead over within twenty days after notice of the order or within such other

time as the court shall fix.

       (e)    If the filing of an amendment, an amended pleading or a new pleading is

allowed or required, it shall be filed within twenty days after notice of the order or within

such other time as the court shall fix.

       (f)    Objections to any amended pleading shall be made by filing new

preliminary objections.


Rule 1034.    Motion for Judgment on the Pleadings

       (a)    After the relevant pleadings are closed, but within such time as not to

unreasonably delay the trial, any party may move for judgment on the pleadings.



                                             16
              Note: Only the pleadings between the parties to the motion for
              judgment on the pleadings must be closed prior to filing the motion.

                     Rule 239.6 requires every court to promulgate Local Rule
              1034(a) describing the local court procedure governing motions for
              judgment on the pleadings. [Local Rule 1034(a) shall be
              published on the Pennsylvania Judiciary’s Web Application
              Portal (http://ujsportal.pacourts.us).]
       (b) The court shall enter such judgment or order as shall be proper on the

pleadings.


Rule 1035.2. Motion

       After the relevant pleadings are closed, but within such time as not to

unreasonably delay trial, any party may move for summary judgment in whole or in part

as a matter of law

         (1) whenever there is no genuine issue of any material fact as to a necessary

element of the cause of action or defense which could be established by additional

discovery or expert report, or

         (2) if, after the completion of discovery relevant to the motion, including the

production of expert reports, an adverse party who will bear the burden of proof at trial

has failed to produce evidence of facts essential to the cause of action or defense which

in a jury trial would require the issues to be submitted to a jury.

              Note: Rule 1035.2 sets forth the general principle that a motion for
              summary judgment is based on an evidentiary record which entitles
              the moving party to judgment as a matter of law.

                    The evidentiary record may be one of two types. Under
              [subparagraph] subdivision (1), the record shows that the
              material facts are undisputed and, therefore, there is no issue to be
              submitted to a jury.

                      An example of a motion under [subparagraph] subdivision
              (1) is a motion supported by a record containing an admission. By

                                             17
virtue of the admission, no issue of fact could be established by
further discovery or expert report.

        Under [subparagraph] subdivision (2), the record contains
insufficient evidence of facts to make out a [prima facie] prima
facie cause of action or defense and, therefore, there is no issue to
be submitted to a jury. The motion in this instance is made by a
party who does not have the burden of proof at trial and who does
not have access to the evidence to make a record which
affirmatively supports the motion. To defeat this motion, the
adverse party must come forth with evidence showing the existence
of the facts essential to the cause of action or defense.

       Oral testimony alone, either through testimonial affidavits or
depositions, of the moving party or the moving party’s witnesses,
even if uncontradicted, is generally insufficient to establish the
absence of a genuine issue of material fact. [See] See Nanty-Glo v.
American Surety Co., [309 Pa. 236,] 163 A. 523 (Pa. 1932); Penn
Center House, Inc. v. Hoffman, [520 Pa. 171,] 553 A.2d 900 (Pa.
1989).

    Only the pleadings between the parties to the motion for
summary judgment must be closed prior to filing the motion.

      In asbestos litigation, a motion for summary judgment filed
by one defendant alleging a ground common to one or more other
defendants is deemed filed on behalf of all such defendants. [See]
See Rule 1041.1(f).

      Partial summary judgment, interlocutory in character, may be
rendered on one or more issues of liability, defense or damages.

        Rule 239.7 requires every court to promulgate Local Rule
1035.2(a) describing the local court procedure governing motions
for summary judgment. [Local Rule 1035.2(a) shall be published
on the Pennsylvania Judiciary’s Web Application Portal
(http://ujsportal.pacourts.us).]




                             18